Citation Nr: 0724364	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
bilateral hearing loss and tinnitus.  

A hearing was at the RO was held in March 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

At the hearing, the veteran indicated that he wished to 
withdraw his claim of service connection for bilateral 
hearing loss.  Accordingly, the Board finds that such issue 
is no longer within its jurisdiction.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2006).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for tinnitus.  He 
contends that he developed tinnitus as a result of his 
exposure to acoustic trauma during service.  Specifically, he 
notes that he served in the Infantry, where his duties 
included firing rifles, machine guns, grenade launchers, and 
small arms.  He indicated that he was often without hearing 
protection.  

In connection with his claim, the veteran was afforded a VA 
medical examination in September 2005.  At the examination, 
the veteran reported that his tinnitus had started in 
approximately 2000.  The examiner concluded that based on the 
veteran's reported history, it was not likely that his 
current tinnitus was related to his service.

At his March 2007 Board hearing, the veteran testified that 
he had not been clear in reporting his medical history at the 
September 2005 VA medical examination.  Rather, he indicated 
that he had first experienced tinnitus during service after 
an episode in which he fired more than 100 rounds without ear 
protection.  At the end of the day, the veteran testified 
that "my ears were ringing and the next day they were 
ringing also."  See Transcript at page 4.  Since that time, 
the veteran indicated that he had experienced periodic 
tinnitus.  He indicated that his tinnitus did not begin to 
bother him enough to seek medical treatment until 
approximately 2000, the date he reported to the VA medical 
examiner.  However, he indicated that he had experienced 
periodic tinnitus since service.  

Based on the veteran's testimony, his representative 
requested that VA obtain another medical opinion in order to 
clarify the etiology of his tinnitus.  

Given the evidence set forth above, the Board finds that 
another examination is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (holding that an examination is 
necessary when the record contains credible evidence of 
continuity of symptomatology since service).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral tinnitus.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current tinnitus is causally related to 
the veteran's active service or any 
incident therein.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




